Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 1/27/2022 has been received; Claims 1-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Amark (US 2011/0126426).


Regarding Claim 2, Amark discloses the spike holding unit (Figures 4-8) is provided with attachment means (21/31) allowing a spike to be detachably attached to the spike holding unit.  
Regarding Claim 3, Amark discloses the locking plate is fixed in a vertical direction in relation to the upper sole member (Figure 1).  
Regarding Claim 4, Amark discloses the spike holding unit (Figures 1, 11 & 12) forms an integrated part of the upper sole member (once assembled the spike holding unit is an integrated part of the upper sole member).  
Regarding Claim 5, Amark discloses the lower sole member (9) comprises a flexible membrane (25/35), wherein the spike opening (10) is arranged in the membrane (25/35).  
Regarding Claim 6, Amark discloses the spacing means (4/6) are arranged between (longitudinally) the locking plate (7) and the lower sole member (9).  
Regarding Claim 7, Amark discloses a spike member (22/32) is attached to the spike holding unit (Figures 4-8).  
Regarding Claim 8, Amark discloses the spike holding unit (Figures 4-8) comprises an inner element (23/25/33/35) provided with threads (Para. 57, “threaded”) for connection to corresponding threads of the spike member (via 21/31).  

Regarding Claim 10, Amark discloses the spike holding unit (Figures 4-8) forms an integral part of the lower part (bottom of 5 with 4) of the upper sole member (once assembled the spike holding unit forms an integral part of the lower part of the upper sole member).  
Regarding Claim 11, Amark discloses the locking plate (7) is movable in a longitudinal direction of the sole arrangement between at least a first and a second position (Para. 42), wherein the spacing means (4/6) defines a minimum distance between the upper and lower sole members (Figures 1, 11 & 12) in one of these positions.  
Regarding Claim 12, Amark discloses the upper sole member (5) is provided with at least one connection element (9b) and wherein the lower sole member (9) is provided with a corresponding connection element (9b) configured to be connected with the connection element on the upper sole member to provide a stabilizing connection between the two sole members (Para. 45).  
Regarding Claim 13, Amark discloses anti-slide shoe (Figure 1) comprising a sole arrangement (Figure 1) according to anyone of the above claims.  

Regarding Claim 15, Amark discloses the threaded attachment part and the washer/plate (24/34) form an integral unit provided with an axial hole configured to receive (Figures 4-8) an end portion of the gripping part spike (22/32).
Regarding Claim 16, Amark discloses the lower sole member (9) forms an outer sole of the shoe (Figures 1, 11 & 12)
Regarding Claim 17, Amark discloses the locking plate (7) is attached to the upper sole member (via 6, Figure 1) 


    PNG
    media_image1.png
    456
    601
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts Amark does not disclose the spike holding unit being fixed to an underside of the upper sole member as claimed and does not enable arranging integrated sealing flexible membrane.
Examiner respectfully disagrees. Inasmuch is claimed by applicant Amark the spike holding unit being fixed to an underside of the upper sole member as claimed. See annotated, modified rejection, for clarification. Applicant has not clearly defined the structure to enable sealing or pressure contact. Applicant should clarify the structure of the spike holding unit relative to the upper sole member to overcome the prior art of Amark. Also, further define the spike holding unit.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732